DETAILED ACTION
Response to Amendment
This final office action regarding application 16/153,312 filed October 05, 2018, is in response to the applicants arguments and amendments filed March 4, 2022. Claims 1, 6, and 9-17 have been amended. Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments to the application have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed December 7, 2021. Applicants amendments to the specification have been deemed sufficient to overcome the previous drawing objections through the addition of a description of item 408, therefore the objections are withdrawn. Applicants traversal of the specification objection is noted, the examiner would like to point out that the objection was simply a notation of the use of trademark with a guide to their proper use in an application, the objection is withdrawn. Applicants amendments to claims 1, 9 and 17 have been deemed sufficient to overcome the previous 35 USC 101 rejections  through the inclusion of “and commanding, by the at least one processor unit, a vehicle control of the vehicle to control motion of the vehicle along a roadway, the commanding being based at least in part on the cab tilt data” and “non-transitory computer readable medium” therefore the rejections are withdrawn. Applicants amendments to claims 1, 9, and 17 have been deemed sufficient to overcome the previous 35 USC 102 rejections through the inclusion of “and commanding, by the at least one processor unit, a vehicle control of the vehicle to control motion of the vehicle along a roadway, the commanding being based at least in part on the cab tilt data”, therefore the rejections are withdrawn. However as this changes the scope of the claims, new rejections have been made based on the change ins cope of the previously rejected claims, new art rejections have been added below, with changes to reflect amendments. Additionally the applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 9, 11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata (US-5623410) in view of Kidambi (US-20150258994). 

Regarding claim 1, Furihata teaches a system to monitor a vehicle comprising at least one processor unit programmed to perform operations comprising (Column 7, lines 22-25, "FIGS. 5 to 7 are respectively flow charts of a control program for performing the aforementioned vehicle height holding control and the attitude control by an electronic control device comprised of a microcomputer.", here the system is teaching a microcomputer which is being interpreted as analogous to a processor)
accessing, by the at least one processor unit, first slope data indicative of a first slope referenced to a cab of the vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hcFL-hcRR” which are representative of vertical displacements of the individual corners of the cab which would indicate a tilt or slope of the cab)
accessing, by the at least one processor unit, second slope data indicative of a second slope, the second slope being independent of the cab of the vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hFL-hRR” which are representative of vertical displacements of the individual corners of the frame which would indicate a tilt or slope of the frame independent of the cab)
generating, by the at least one processor unit, cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data (Column 6 lines 26-52, "A relative roll displacement amount .DELTA..phi., a relative pitch displacement amount .DELTA..theta., a bounce displacement amount .DELTA. x of the vehicle frame 25 with respect to the road surface, and a relative roll displacement amount .DELTA..phi. c, a relative pitch displacement amount .DELTA..theta. c and a relative bounce displacement amount .DELTA. xc of the cab with respect to the vehicle frame 25 are obtained by a cab displacement amount calculation means 35.", here the system is calculating relative displacement amounts for the system including a pitch displacement of the cab which would indicate a tilt of the cab). 
However Furihata does not explicitly teach commanding, by the at least one processor unit, a vehicle control of the vehicle to control motion of the vehicle along a roadway, the commanding being based at least in part on the cab tilt data.
Kidambi teaches a vehicle that uses a cruise control system to control engine power in response to a detected road grade including
commanding, by the at least one processor unit, a vehicle control of the vehicle to control motion of the vehicle along a roadway, the commanding being based at least in part on the cab tilt data (Paragraph [0002], "a controller actively adjusts the power level in order to maintain a target speed. When the speed decreases below the target speed, such as may occur when ascending a hill, the controller increases the power level in order to increase the speed.", here the controller is determining an increase in power level in response to a hill which would be detected by the cab tilt data as described in Furihata) (Paragraph [0011], "Controller 32 sends signals to engine 12 to control the amount of power produced. These signals may impact, for example, the fuel flow, the throttle opening, and spark timing. ", here the controller is sending a control signal to the engine). 
Furihata and Kidambi are analogous art as they are both related to vehicle sensor systems detecting conditions of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining a throttle command using the and throttling an engine of the vehicle using the throttle command of Kidambi in the system for detecting a cab tilt of a vehicle of Furihata in order to further reduce driver workload and improve safety (Kidambi, Paragraph [0002], “Driver workload would be further reduced, and safety improved”).

Regarding claim 3, the combination of Furihata and Kidambi teaches the system as discussed above in claim 1, Furihata further teaches 
wherein the at least one processor unit is further programmed to perform operations comprising receiving a slope sensor signal (Column 3, lines 34-49, "Sensors 28 (FIG. 1) detect with respect to the vehicle frame 25 changes in vertical displacements of each corner of the cab 3. ", here the system is detecting vertical displacements of each corner of the cab with sensors which indicate a tilt or slope of the cab)
wherein the first slope data is based at least in part on the slope sensor signal (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ and here the system is using the output of the sensors to calculate slope or tilt data). 

Regarding claim 9, Furihata teaches a method of monitoring a vehicle comprising (Column 7, lines 22-29, "FIGS. 5 to 7 are respectively flow charts of a control program for performing the aforementioned vehicle height holding control and the attitude control by an electronic control device comprised of a microcomputer. The present control program is repeatedly executed every-predetermined time. p11 to p28, p31 to 36 and p51 to p57 represent the steps of the control program.", here the system is teaching the steps of the control program which is interpreted as being a method)
accessing first slope data indicative of a first slope referenced to a cab of the vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hcFL-hcRR” which are representative of vertical displacements of the individual corners of the cab which would indicate a tilt or slope of the cab)
accessing second slope data indicative of a second slope, the second slope being independent of the cab of the vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hFL-hRR” which are representative of vertical displacements of the individual corners of the frame which would indicate a tilt or slope of the frame independent of the cab)
generating, by the at least one processor unit, cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data (Column 6 lines 26-52, "A relative roll displacement amount .DELTA..phi., a relative pitch displacement amount .DELTA..theta., a bounce displacement amount .DELTA. x of the vehicle frame 25 with respect to the road surface, and a relative roll displacement amount .DELTA..phi. c, a relative pitch displacement amount .DELTA..theta. c and a relative bounce displacement amount .DELTA. xc of the cab with respect to the vehicle frame 25 are obtained by a cab displacement amount calculation means 35.", here the system is calculating relative displacement amounts for the system including a pitch displacement of the cab which would indicate a tilt of the cab).
However Furihata does not explicitly teach and controlling motion of the vehicle along a roadway, the controlling being based at least in part on the cab tilt data.
Kidambi teaches a vehicle that uses a cruise control system to control engine power in response to a detected road grade including
and controlling motion of the vehicle along a roadway, the controlling being based at least in part on the cab tilt data (Paragraph [0002], "a controller actively adjusts the power level in order to maintain a target speed. When the speed decreases below the target speed, such as may occur when ascending a hill, the controller increases the power level in order to increase the speed.", here the controller is determining an increase in power level in response to a hill which would be detected by the cab tilt data as described in Furihata) (Paragraph [0011], "Controller 32 sends signals to engine 12 to control the amount of power produced. These signals may impact, for example, the fuel flow, the throttle opening, and spark timing. ", here the controller is sending a control signal to the engine). 
Furihata and Kidambi are analogous art as they are both related to vehicle sensor systems detecting conditions of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining a throttle command using the and throttling an engine of the vehicle using the throttle command of Kidambi in the system for detecting a cab tilt of a vehicle of Furihata in order to further reduce driver workload and improve safety (Kidambi, Paragraph [0002], “Driver workload would be further reduced, and safety improved”).

Regarding claim 11, claim 11 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Regarding claim 17, Furihata teaches a non-transitory machine-readable medium comprising instructions thereon that, when executed by at least one processor unit, cause the at least one processor unit to perform operations comprising (Column 7, lines 22-25, "FIGS. 5 to 7 are respectively flow charts of a control program for performing the aforementioned vehicle height holding control and the attitude control by an electronic control device comprised of a microcomputer.", here the system is teaching a control program that when executed by a processor performs operations).
accessing first slope data indicative of a first slope referenced to a cab of a vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hcFL-hcRR” which are representative of vertical displacements of the individual corners of the cab which would indicate a tilt or slope of the cab)
accessing second slope data indicative of a second slope, the second slope being independent of the cab of the vehicle (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is accessing “hFL-hRR” which are representative of vertical displacements of the individual corners of the frame which would indicate a tilt or slope of the frame independent of the cab)
generating cab tilt data indicative of a cab tilt of the cab using the first slope data and the second slope data(Column 6 lines 26-52, "A relative roll displacement amount .DELTA..phi., a relative pitch displacement amount .DELTA..theta., a bounce displacement amount .DELTA. x of the vehicle frame 25 with respect to the road surface, and a relative roll displacement amount .DELTA..phi. c, a relative pitch displacement amount .DELTA..theta. c and a relative bounce displacement amount .DELTA. xc of the cab with respect to the vehicle frame 25 are obtained by a cab displacement amount calculation means 35.", here the system is calculating relative displacement amounts for the system including a pitch displacement of the cab which would indicate a tilt of the cab).
However Furihata does not explicitly teach commanding a vehicle control of the vehicle to control motion of the vehicle along a roadway, the commanding being based at least in part on the cab tilt data.

Kidambi teaches a vehicle that uses a cruise control system to control engine power in response to a detected road grade including
and commanding a vehicle control of the vehicle to control motion of the vehicle along a roadway, the commanding being based at least in part on the cab tilt data  (Paragraph [0002], "a controller actively adjusts the power level in order to maintain a target speed. When the speed decreases below the target speed, such as may occur when ascending a hill, the controller increases the power level in order to increase the speed.", here the controller is determining an increase in power level in response to a hill which would be detected by the cab tilt data as described in Furihata) (Paragraph [0011], "Controller 32 sends signals to engine 12 to control the amount of power produced. These signals may impact, for example, the fuel flow, the throttle opening, and spark timing. ", here the controller is sending a control signal to the engine). 
Furihata and Kidambi are analogous art as they are both related to vehicle sensor systems detecting conditions of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining a throttle command using the and throttling an engine of the vehicle using the throttle command of Kidambi in the system for detecting a cab tilt of a vehicle of Furihata in order to further reduce driver workload and improve safety (Kidambi, Paragraph [0002], “Driver workload would be further reduced, and safety improved”).
Regarding claim 19, claim 19 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Claim 2, 4-6, 10, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata (US-5623410) in view of Kidambi (US-20150258994) and further in view of Gupta (US-20160290799). 

Regarding claim 2, the combination of Furihata and Kidambi teaches the system as discussed above in claim 1, however Furihata does not explicitly teach the system further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising determining, using the cab tilt data, that a road surface is in a field-of-view of the first remote detection sensor correcting remote sensor data received from the first remote-detection sensor to generate corrected remote sensor data and determining a vehicle pose for the vehicle using the corrected remote sensor data. 
Gupta teaches a system for determining an orientation and slope of a device attached to a vehicle frame
further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising (Paragraph [0012], "For example, as is described further below with respect to FIGS. 5A-C, a vehicle may be equipped with a geographic measurement device, which may use LIDAR technology.", here the LIDAR device is interpreted as a remote detection sensor)
determining that a road surface is in a field-of-view of the first remote detection sensor (Paragraph [0002], "The vehicle may have a device attached which is configured to gather data relating to, or indicative of, the geographic area traveled by the vehicle. The data acquisition device may have an optimum, or acceptable, position and/or orientation for gathering such data. For example, the data acquisition device may include sensors that must be oriented at a certain perspective to the terrain, and a certain distance above the terrain, to acquire the most representative data of the geographic area. As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.", here the system is describing an optimal position for the remote detection sensor which includes a certain perspective such as the visibility of the road to the sensor) (Paragraph [0013], “The same equipment used to gather such mapping and/or navigation data may also be used to detect a device position and/or orientation as the vehicle is traveling. Further, such detection may be valuable in causing an operator of the vehicle, or the vehicle itself, to take actions to avoid acquiring data with the device in a non-optimal and/or not acceptable position.”, here the system is describing being able to detect if the sensor is in the earlier described optimal position based on detected information from the vehicle such as the cab tilt data described in Furihata)
correcting remote sensor data received from the first remote-detection sensor to generate corrected remote sensor data (Paragraph [0028], "In an embodiment that involves a common reference plane for the determination of the slope of the path and the angle of inclination, as is shown in FIG. 3A, a value determined for a measurement of the slope of the path 804 may be subtracted from a value determined for the angle of inclination 802 to determine a position, or angle, 806 relative to the path of the vehicle 401 coupled with the data acquisition device 122.", here the system is correcting the measured position data for the remote sensor device by taking into account the slope of the vehicle)
and determining a vehicle pose for the vehicle using the corrected remote sensor data (Paragraph [0016], " The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an orientation of the vehicle which is interpreted as a pose of the vehicle).
Furihata, Kidambi, and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising determining, using the cab tilt data, that a road surface is in a field-of-view of the first remote detection sensor correcting remote sensor data received from the first remote-detection sensor to generate corrected remote sensor data and determining a vehicle pose for the vehicle using the corrected remote sensor data of Gupta in the system for detecting a cab tilt of a vehicle of Furihata and Kidambi in order to ensure that attached devices are always in an optimal data gathering position (Gupta, Paragraph [0002], “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).

Regarding claim 4, the combination of Furihata and Kidambi teaches the system as discussed above in claim 1, however Furihata does not explicitly teach the system further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle position using the remote sensor data determining a vehicle direction and accessing map data describing a gradient at the vehicle position wherein the second slope data is generated using the vehicle direction and the gradient. 
Gupta further teaches a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising (Paragraph [0012], "For example, as is described further below with respect to FIGS. 5A-C, a vehicle may be equipped with a geographic measurement device, which may use LIDAR technology.", here the LIDAR device is interpreted as a remote detection sensor)
receiving remote sensor data from the first remote-detection sensor (Paragraph [0040], "The server 125 may receive sensor data configured to describe a position of a DAQ device, or a controller of the DAQ device 122 may receive the sensor data from the positioning system of the DAQ device 122.", here the system is receiving data from the sensor) (Figure 2, items 234, 250)
determining a vehicle position using the remote sensor data (Paragraph [0016], " The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an position of the vehicle)
determining a vehicle direction (Paragraph [0025], "The data indicating movement of the vehicle 232 may be data indicating a velocity of the vehicle. The data indicating a velocity of the vehicle may involve data indicating a vertical and horizontal component of the velocity of the vehicle. A slope of the path of the vehicle may be determined from the velocity data using Equation 2.", here the velocity data includes vertical and horizontal components which would indicate a direction of the vehicle)
and accessing map data describing a gradient at the vehicle position (Paragraph [0039], "The database 123 includes geographic data used for traffic, navigation, and/or assisted or automated driving related applications. The geographic data may include data representing a road network or system including road segment data and node data. The geographic data may also include data generated and/or acquired by the DAQ device 122. The road segment data represent roads or road branches, and the node data represent the ends or intersections of the roads. The road segment data and the node data indicate the location of the roads and intersections as well as various attributes and geometries of the roads and intersections, which may include the locations of stationary obstructions in a roadway. Other formats than road segments and nodes may be used for the geographic data. The geographic data may include geometries of roads, road segments, or road branches determined from sparse data as indicated above.", here the database includes geographic data including geometries of roads and road segments which is being interpreted as including a gradient)
wherein the second slope data is generated using the vehicle direction and the gradient (Paragraph [0015], "The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.").
Furihata, Kidambi, and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle position using the remote sensor data determining a vehicle direction and accessing map data describing a gradient at the vehicle position wherein the second slope data is generated using the vehicle direction and the gradient of Gupta in the system for detecting a cab tilt of a vehicle of Furihata and Kidambi in order to ensure that attached devices are always in an optimal data gathering position (Gupta, Paragraph [0002], “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).

Regarding claim 5, the combination of Furihata and Kidambi teaches the system as discussed above in claim 1, however Furihata does not explicitly teach the system further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle position using the remote sensor data wherein the vehicle position corresponds to a roadway determining a direction of travel of the vehicle on the roadway and determining a grade of the roadway in the direction of travel at the vehicle position wherein the second slope is generated using the grade of the roadway and the direction of travel. 
Gupta further teaches a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising (Paragraph [0012], "For example, as is described further below with respect to FIGS. 5A-C, a vehicle may be equipped with a geographic measurement device, which may use LIDAR technology.", here the LIDAR device is interpreted as a remote detection sensor)
receiving remote sensor data from the first remote-detection sensor (Paragraph [0040], "The server 125 may receive sensor data configured to describe a position of a DAQ device, or a controller of the DAQ device 122 may receive the sensor data from the positioning system of the DAQ device 122.", here the system is receiving data from the sensor) (Figure 2, items 234, 250)
determining a vehicle position using the remote sensor data (Paragraph [0016], " The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an position of the vehicle)
wherein the vehicle position corresponds to a roadway (Paragraph [0039], "The database 123 includes geographic data used for traffic, navigation, and/or assisted or automated driving related applications. The geographic data may include data representing a road network or system including road segment data and node data. The geographic data may also include data generated and/or acquired by the DAQ device 122. The road segment data represent roads or road branches, and the node data represent the ends or intersections of the roads. The road segment data and the node data indicate the location of the roads and intersections as well as various attributes and geometries of the roads and intersections, which may include the locations of stationary obstructions in a roadway. Other formats than road segments and nodes may be used for the geographic data. The geographic data may include geometries of roads, road segments, or road branches determined from sparse data as indicated above.", here the system has determined a position and may associate that position with geographic data such as a road network or road system)
determining a direction of travel of the vehicle on the roadway (Paragraph [0025], "The data indicating movement of the vehicle 232 may be data indicating a velocity of the vehicle. The data indicating a velocity of the vehicle may involve data indicating a vertical and horizontal component of the velocity of the vehicle. A slope of the path of the vehicle may be determined from the velocity data using Equation 2.", here the velocity data includes vertical and horizontal components which would indicate a direction of the vehicle)
and determining a grade of the roadway in the direction of travel at the vehicle position (Figure 1, item 10, Determine Terrain Slope, here the terrain slope is the slope of the roadway at the current location including the velocities of the vehicle which indicate a direction of travel)
wherein the second slope is generated using the grade of the roadway and the direction of travel (Paragraph [0015], "The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.").
Furihata, Kidambi and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle position using the remote sensor data wherein the vehicle position corresponds to a roadway determining a direction of travel of the vehicle on the roadway and determining a grade of the roadway in the direction of travel at the vehicle position wherein the second slope is generated using the grade of the roadway and the direction of travel of Gupta in the system for detecting a cab tilt of a vehicle of Furihata and Kidambi in order to ensure that attached devices are always in an optimal data gathering position (Gupta, Paragraph [0002], “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).

Regarding claim 6, the combination of Furihata and Kidambi teaches the system as discussed above in claim 1, Furihata further teaches receiving a slope sensor signal from the slope sensor (Column 3, lines 34-49, "Sensors 28 (FIG. 1) detect with respect to the vehicle frame 25 changes in vertical displacements of each corner of the cab 3. ", here the system is detecting vertical displacements of each corner of the cab with sensors which indicate a tilt or slope of the cab).
However Furihata does not explicitly teach the system further comprising a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle pose using the remote sensor data and map data wherein the vehicle pose comprises a pose slope referenced to a pose reference frame determining a gravity vector direction using the slope sensor signal and generating an adjusted slope referenced to a measured reference frame using a direction of the gravity vector and the pose slope wherein the first slope is generated using the adjusted slope. 
Gupta further teaches a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising (Paragraph [0012], "For example, as is described further below with respect to FIGS. 5A-C, a vehicle may be equipped with a geographic measurement device, which may use LIDAR technology.", here the LIDAR device is interpreted as a remote detection sensor)
receiving remote sensor data from the first remote-detection sensor (Paragraph [0040], "The server 125 may receive sensor data configured to describe a position of a DAQ device, or a controller of the DAQ device 122 may receive the sensor data from the positioning system of the DAQ device 122.", here the system is receiving data from the sensor) (Figure 2, items 234, 250)
determining a vehicle pose using the remote sensor data and map data (Paragraph [0016], " The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an orientation of the vehicle which is interpreted as a pose of the vehicle)
wherein the vehicle pose comprises a pose slope referenced to a pose reference frame (Paragraph [0015], "In act 10, a terrain slope is determined. The terrain slope is an inclination or declination of a terrain traveled by a vehicle through a geographic area. The slope may be determined using any technique, and measured by any standard. For example, the slope may be determined using a gyroscope and measured as an angle relative to a reference to a plane or axis, such as a horizontal or vertical plane or axis. The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.”) (Paragraph [0055], "There may also be a positioning system integrated with the LIDAR system such as a Global Positioning System (GPS) to provide a base reference in a global coordinate system for the data acquired by the LIDAR system. The positioning system may be the position circuitry 207.")
determining a gravity vector direction using the slope sensor signal (Paragraph [0015], "In act 10, a terrain slope is determined. The terrain slope is an inclination or declination of a terrain traveled by a vehicle through a geographic area. The slope may be determined using any technique, and measured by any standard. For example, the slope may be determined using a gyroscope and measured as an angle relative to a reference to a plane or axis, such as a horizontal or vertical plane or axis. The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.", here the system is describing using a gyroscope which is known to provide a reference plane or axis the vertical reference plane or axis is parallel to a gravity vector) (Paragraph [0055], "There may also be a positioning system integrated with the LIDAR system such as a Global Positioning System (GPS) to provide a base reference in a global coordinate system for the data acquired by the LIDAR system. The positioning system may be the position circuitry 207.")
and generating an adjusted slope referenced to a measured reference frame using the gravity vector direction and the pose slope (Paragraph [0015], "In act 10, a terrain slope is determined. The terrain slope is an inclination or declination of a terrain traveled by a vehicle through a geographic area. The slope may be determined using any technique, and measured by any standard. For example, the slope may be determined using a gyroscope and measured as an angle relative to a reference to a plane or axis, such as a horizontal or vertical plane or axis. The slope may also be determined from data measured that is reflective of the movement of the vehicle, such as position and/or acceleration data over time. The terrain may be any terrain. For example, the terrain may be a roadway surface or an off-road terrain. A path of the vehicle follows the terrain. In an embodiment, the terrain slope may be a slope of a path of the vehicle.") (Paragraph [0055], "There may also be a positioning system integrated with the LIDAR system such as a Global Positioning System (GPS) to provide a base reference in a global coordinate system for the data acquired by the LIDAR system. The positioning system may be the position circuitry 207.")
wherein the first slope is generated using the adjusted slope (Figure 3A, shows the slope being adjusted based on the vehicle inclination). 
Furihata, Kidambi, and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a first remote-detection sensor, wherein the at least one processor unit is further programmed to perform operations comprising receiving remote sensor data from the first remote-detection sensor determining a vehicle pose using the remote sensor data and map data wherein the vehicle pose comprises a pose slope referenced to a pose reference frame determining a gravity vector direction using the slope sensor signal and generating an adjusted slope referenced to a measured reference frame using a direction of the gravity vector and the pose slope wherein the first slope is generated using the adjusted slope of Gupta in the system for detecting a cab tilt of a vehicle of Furihata in order to ensure that attached devices are always in an optimal data gathering position (Gupta, Paragraph [0002], “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).

Regarding claim 7, the combination of Furihata, Kidambi and Gupta teach the invention as discussed above in claims 1 and 6, however Furihata does not explicitly teach determining a gravitational force on the vehicle based at least in part on the second slope determining a throttle command using the gravitational force, a target acceleration, and a target speed and throttling an engine of the vehicle using the throttle command. 
Kidambi teaches a vehicle that uses a cruise control system to control engine power in response to a detected road grade including 
determining a gravitational force on the vehicle based at least in part on the second slope (Figure 4, items 94 and 96, shows gravity divided into force vectors that are applied to the vehicle based on the slope)
determining a throttle command using the gravitational force, a target acceleration, and a target speed (Paragraph [0002], "a controller actively adjusts the power level in order to maintain a target speed. When the speed decreases below the target speed, such as may occur when ascending a hill, the controller increases the power level in order to increase the speed.", here the controller is determining an increase in power level)
and throttling an engine of the vehicle using the throttle command (Paragraph [0011], "Controller 32 sends signals to engine 12 to control the amount of power produced. These signals may impact, for example, the fuel flow, the throttle opening, and spark timing. ", here the controller is sending a control signal to the engine). 
Furihata, Kidambi, and Gupta are analogous art as they are both related to vehicle sensor systems detecting conditions of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining a gravitational force on the vehicle based at least in part on the second slope determining a throttle command using the gravitational force, a target acceleration, and a target speed and throttling an engine of the vehicle using the throttle command of Kidambi in the system for detecting a cab tilt of a vehicle of Furihata in order to further reduce driver workload and improve safety (Kidambi, Paragraph [0002], “Driver workload would be further reduced, and safety improved”).

Regarding claims 10 and 18, claims 10 and 18 are similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claims 12 and 20, claims 12 and 20 are similar in scope to claim 4 and therefore is rejected under similar rationale. 

Regarding claim 13, claim 13 is similar in scope to claim 5 and therefore is rejected under similar rationale. 

Regarding claim 14, claim 14 is similar in scope to claim 6 and therefore is rejected under similar rationale. 

Regarding claim 15, claim 15 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata (US-5623410) in view of Kidambi (US-20150258994) further in view of Gupta (US-20160290799) and further in view of Frohlich (US 20200126429). 

Regarding claim 8, the combination of Furihata and Kidambi teaches the invention as discussed above in claim 1, Furihata further teaches wherein the at least one processor unit is further programmed to perform operations comprising receiving slope sensor data (Column 4, lines 28-37, "Let now hFL-hRR be the detected vertical displacements of, respectively, wheel supporting portions of the vehicle frame 25 with respect to a road surface and hcFL-hcRR be the detected vertical displacement of, respectively, the front left, front right, rear left and rear right corners of the cab 3 with respect to the vehicle frame 25"¸ here the system is using the output of the sensors to calculate slope or tilt data).
However Furihata does not explicitly teach receiving a vehicle pose and executing a Kalman filter based on the slope sensor data and the vehicle pose to determine the second slope. 
Gupta teaches receiving a vehicle pose (Paragraph [0016], “The device may also be configured to acquire data relating to a movement of a vehicle, such as orientation, position, and/or acceleration measurements for the vehicle.", here the system receives travel data such as an orientation of the vehicle which is interpreted as a pose of the vehicle). 
Furihata, Kidambi, and Gupta are analogous art as they are both generally related to sensor systems attached to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include receiving a vehicle pose of Gupta in the system for detecting a cab tilt of a vehicle of Furihata and Kidambi in order to ensure that attached devices are always in an optimal data gathering position (Gupta, Paragraph [0002], “As such, if the data acquisition device is not configured in the optimum, or acceptable position, the data gathered may not be sufficiently accurate or representative of the geographic area traveled.”).
However neither Furihata, Kidambi, nor Gupta teach executing a Kalman filter based on the slope sensor data and the vehicle pose to determine the second slope.
Frohlich teaches a method, to a device, and to a computer-readable storage medium with instructions for estimating a pose of a transportation vehicle, in particular, for estimating a pose of a transportation vehicle by a fusing method including executing a Kalman filter based on the slope sensor data and the vehicle pose to determine the second slope (Paragraph [0011], “The pose of a transportation vehicle is made up of its position and orientation. Location fusing processes take a set of pose estimations and their estimated uncertainty levels, fuse them and output a single pose estimation together with an uncertainty estimation. Examples of such fusing methods are, e.g., filter-based algorithms such as the Kalman filter, the extended Kalman filter, the information filter, the unscented Kalman filter or the particle filter”, here the system is teaching fusing multiple data sources in order to output a single data point such as a pose which is interpreted as including a slope of the vehicle). 
Furihata, Kidambi, Gupta, and Frohlich are analogous art as they are both generally related to vehicle sensor systems for detecting the current status of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include executing a Kalman filter of Frohlich in the system for detecting a cab tilt of a vehicle of Furihata, Kidambi, and Gupta in order to improve the accuracy of the pose or slope estimation (Frohlich, Paragraph [0021-0022], “The known solutions involve the problem that inaccurate or improbable and implausible pose estimations are processed just the same as accurate pose estimations. The exemplary embodiments disclose solutions for estimating a pose of a transportation vehicle which achieve an improved estimation result.”).

Regarding claim 16, claim 16 is similar in scope to claim 8 and therefore is rejected under similar rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662